DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is response to Amendment(s)/REMARKS filed on 08/11/2022.
Claims 1—20, are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1—3, 6—12 & 15—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Smith” et al. [US 9127610 B2] in view of “Rasbornig” et al. [US 2014/0214970 A1], and further in view of “Dang” et al. [US 2017/0337392 A1].

REGARDING CLAIM 1, 10 & 20. A method, comprising:
obtain sensor data [Smith disclose “sensing a pressure in the engine” (Abstract); pressure sensor 110 is arranged to provide non-encrypted data to an ECU 112 (FIG.2; col.4, lines 51—54)]; and determining, by the sensor, a sensor-side security characteristic for the sensor data [Smith disclose fuel pressure sensor 10 (col.3, lines 19—23) having pressure sensing element 20 (FIG.1); A signal processed unit 122 … arranged to receive and process an output signal 124 from the pressure sensing element 120 (FIG.2: col.4, lines 58—61)];
encrypting [the pressure sensor 10 includes Digital encryption unit 26 (FIG.1)], by the sensor, the sensor-side security characteristic to generate an encrypted sensor-side security characteristic [Smith disclose “encrypting the signal to generate an encrypted data message containing information indicative of the sensed pressure” (Abstract); FIG.2 with col.4, lines 62—67]; and 
transmitting, by the sensor and via the sensor-controller interface, the encrypted sensor-side security characteristic [Smith disclose “transmitting the encrypted data to an engine control means”; FIG.2 with col.4, line 62 to col.5, line 15];

Smith may not expressly disclose; but, Rasbornig, analogues art, receive/transmitting, by a sensor in a system and via a sensor-controller interface, sensor data obtained by the sensor [Rasbornig disclose sensor system incorporating controller (see FIGS.3 and 4), par.0036];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Smith by incorporating the sensor-controller of Rasbornig in order to securely transmitting digital data messages to a receiver via communication link.

Smith in view of Rasbornig further disclose,
receiving, by a controller of the system and via the sensor-controller interface [Rasbornig disclose sensor system incorporating controller (see FIGS.3 and 4), par.0036], the sensor data and the encrypted sensor-side security characteristic [Smith disclose “encrypting the signal to generate an encrypted data message containing information indicative of the sensed pressure” (Abstract)];
decrypting [the ECU 12 includes Decryption unit 40 (FIG.1)], by the controller, the encrypted sensor-side security characteristic to determine the sensor-side security characteristic [Smith disclose “decrypting the encrypted data message to obtain the information indicative of the sensed pressure” (Abstract); and also FIG.2, col.5, lines 16—28];
determining, by the controller, a controller-side security characteristic based on the sensor data [Smith disclose Validation Module 141; “ECU 112 then compares the decrypted value 142 of the rail pressure to the non-encrypted value 151” (FIG.2): col.5, lines 29—55]; and
determining, by the controller, whether the sensor-side security characteristic matches the controller-side security characteristic [Smith disclose col.5, lines 57—60: “If the two values match to within a calibratable tolerance, the ECU 112 enters a validated data mode confirming that the non-encrypted signal from the pressure sensor 110 is correct and has not been modified” (FIG.2)].

Smith in view of Rasbornig fail to further disclose; but, Dang, analogues art, disclose the limitations wherein the security characteristic is generated by the sensor, and wherein the characteristic is derived from the sensor data [Dang disclose A method for providing data security that connecting sensing elements with a user, and sensing one or more characteristics (see Abstract; FIGs.1 & 3)];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Smith/Rasboring by incorporating deriving characteristic from sensor data teaching of Dang providing an enhanced data security platform that makes use of a combination or subset of semiconductors, unique tags or numbers, biological markers, a software program, a time management system and/or an encryption system.

Smith in view of Rasbornig, and further in view of Dang further disclose claims 2-3 & 11-12. The sensor/controller of claim 1/10, wherein the sensor-controller interface is a pulse-based interface, and the one or more components, when determining the security characteristic, are to determine the security characteristic by counting a number of pulses within a time window, wherein the sensor-controller interface is a pulse-based interface, and the one or more components [Rasbornig disclose pulse transmitting with a time difference of a predetermined number of clock time intervals, …” (par.0030)]; when determining the security characteristic, are to determine the security characteristic based on information associated with one or more pulses within a time window [Rasbornig disclose “… signal is transmitted from the controller or the sensor by a series of pulses, where the distance between consecutive falling edges of the associated pulses defines the transmitted data words…” (par.0035)]. The motivation to combine is the same as that of claim 1 above.

Smith in view of Rasbornig, and further in view of Dang further disclose claims 6 & 15. The sensor/controller of claim 1/10, wherein the sensor-controller interface is a digital interface, and the one or more components, when determining the security characteristic, are to determine the security characteristic based on processing one or more portions of the sensor data [Smith disclose sensing a pressure of a vehicle engine system (Abstract)]. 

Smith in view of Rasbornig, and further in view of Dang further disclose claims 7—9 & 16—18. The sensor/controller of claim 1/10, wherein the sensor-controller interface is a pulse-based interface, and the encrypted security characteristic [Smith disclose encrypting engine pressure (Abstract)] is transmitted in a background frame that is distributed over a set of pulses, wherein the sensor-controller interface is a digital interface, and the encrypted security characteristic is transmitted in one or more bits of a frame associated with a background communication protocol; wherein the sensor-controller interface is a digital interface, and the encrypted security characteristic is transmitted in a frame associated with a foreground communication protocol [Rasbornig disclose utilizing bits and bit value (par.0025-0026)]. The motivation to combine is the same as that of claim 1 above.

Smith in view of Rasbornig, and further in view of Dang further disclose claim 19. The controller of claim 10, wherein the one or more components are further to perform a security action when a result of determining whether the decrypted security characteristic matches the determined security characteristic indicates that the decrypted security characteristic does not match the determined security characteristic [Smith col. 5, lines 35—67: disclose “In the event that the two values do not match, the validated data mode will not be entered and the system will enter a recovery mode” (FIG.2)].

Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The above claims are indicated as allowable subject matters based on prosecution history and amendments filed.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434